DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is in response to claims dated 10/18/2019
Claims pending in the case: 1-20

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 and 10 in the relevant part read:  “recognize a contact the user previously communicated with”. Based on the claim language, it is unclear what criteria is meant to indicate that the user has previously communicated with a user.  This limitation may be 
For the purpose of examination the limitation is interpreted as and a contact from contact list or social network.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deedwaniya (US 20150113071) in view of Fox (US 20160057095).
Deedwaniya and Fox cited in applicant IDS.

Regarding claim 1, Deedwaniya teaches a method of facilitating email composition in a computing device, the method comprising: 
detecting, from a user, an input in an address field of a draft email in an email client on the computing device, the user input containing a text string (Deedwaniya: [27]: enter text in address field); and in response to detecting the user input, 
parsing the text string of the user input to recognize a contact … (Deedwaniya: [24-25, 36]: recognize known recipient of the email); 
determining whether the parsed text string also contains a preset keyword or key phrase indicating an intention of the user to send the draft email to a related entity of the contact (Deedwaniya: [24, 35]: determine symbolic variable indicating intention); and in response to determining that the parsed text string also contains a preset keyword or key phrase, 
querying, via a computer network, a server containing a relationship map corresponding to the contact for an identity and email address of the related entity of the contact (Deedwaniya: [25-26]:  query database to identify additional recipients); and 
upon receiving a query result from the server, surfacing the identity and email address of the related entity in the email client as a suggested destination address for selection by the user (Deedwaniya: [29]:  “populate the resolved name(s) prior to the email being sent by the sender” – user may select or delete the suggestion).

Fox teaches, recognize a contact the user previously communicated with (Fox: [37, 40-41]: send email by typing a name of a contact from which the recipient address is recognized; contact may be a member of a social network; sends to a friend (previously communicated)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deedwaniya and Fox because the systems are in the field of identifying email addresses from user intention. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable using symbolic variables with email addresses of a recipient to autofill desired email addresses where the user can use the variable with not only an address but also just a name or nickname or other form of entity identifier. The combination makes the system more user-friendly as the user need not remember the recipients’ addresses to send an email.

Regarding claim 2, Deedwaniya and Fox teach the invention as claimed in claim 1 above and further teach, further comprising upon receiving, from the user, a selection of the suggested destination address, inserting the email address in the query result into the address field of the draft email in the email client (Deedwaniya: [24-25, 29]:  “populate the resolved name(s) prior to the email being sent by the sender” – user may select or delete the suggestion) (Fox: [13, 40]: return identified email addresses).

Regarding claim 3, Deedwaniya and Fox teach the invention as claimed in claim 1 above and further teach, further comprising: in response to determining that the parsed text string does not contain a preset keyword or key phrase, searching cached contact data of the contact for an email address of the contact; and surfacing the email address of the contact in the email client as a suggested destination address for selection by the user (Deedwaniya: Fig. 3, [35]:  In absence of symbolic variable, use the intended destination address) (Fox: [40]: search and return identified email addresses).

Regarding claim 4, Deedwaniya and Fox teach the invention as claimed in claim 1 above and further teach, wherein: 
determining whether the parsed text string also contains the preset keyword or key phrase includes determining whether the parsed text string also contains a preset keyword or key phrase indicating an intention of the user to send the draft email to a report, a manager, a co-worker, or a support staff of the contact in an organization (Deedwaniya: [23-26, 29]: add manager if intention is to send to manager etc.); and 
querying the server includes querying, via the computer network, the server containing an organization chart of the organization corresponding to the contact for an identity and email address of the report, manager, co-worker, support staff of the contact (Deedwaniya: [23-26, 29]: add manager email address if intention is to send to manager etc.) .

Regarding claim 5, Deedwaniya and Fox teach the invention as claimed in claim 1 above and further teach, wherein: determining whether the parsed text string also contains the preset 

Regarding claim 6, Deedwaniya and Fox teach the invention as claimed in claim 1 above and further teach, wherein: the email client is a standalone email client executed on the computing device; and querying the server includes querying, by the email client and via the computer network, the server containing the relationship map corresponding to the contact for the identity and email address of the related entity of the contact (Deedwaniya: [23-24, 26, 37]: query as per relationship) (Fox: [40, 47-48]: search and return identified email addresses based on relationship identifiers).

Regarding claim 7, Deedwaniya and Fox teach the invention as claimed in claim 1 above and further teach, wherein: the email client is a web-based email client outputted on the computing device in a web browser executed on the computing device; and querying the server includes querying, by an email server supporting the web-based email client, the server containing the relationship map corresponding to the contact for the identity and email address 

Regarding claim 8, Deedwaniya and Fox teach the invention as claimed in claim 1 above and further teach, wherein: parsing the text string includes parsing the text string of the input to recognize a name of the contact the user previously communicated with; and querying the server includes querying the server searching the relationship map on the server using the name of the contact as a searching criterion to locate the identity and email address of the related entity of the contact (Fox: [37, 40]: search and return identified email addresses based on entered name of contact).

Regarding claim 9, Deedwaniya and Fox teach the invention as claimed in claim 1 above and further teach, wherein: the preset keyword or key phrase is a first preset keyword or first key phrase corresponding to a first related entity of the contact (Deedwaniya: [23-24, 26, 37]: keyword of recipient email address) (Fox: [37]: keyword may be name, an email address etc.); and the method further includes: 
determining whether the parsed text string also contains a second preset keyword or second key phrase indicating an intention of the user to send the draft email to a second related entity of the contact different than the first related entity of the contact (Deedwaniya: [23-24, 26, 37]: keyword of recipient and an intention of others related to the recipient); and in response to determining that the parsed text string also contains a second preset keyword or second key phrase, querying, via a computer network, the server containing the relationship 

Regarding Claim(s) 10-16, this/these claim(s) is/are similar in scope as claim(s) 1-6 and 9 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munzer (US 20130159203) in view of Fox (US 20160057095).

Regarding claim 17, Munzer teaches, a method of facilitating email composition in a computing device interconnected to a directory server by a computer network, the method comprising: 
transmitting, from the directory server and via the computer network, an organization chart of an organization to be surface on a user interface of the computing device (Munzer:  [46, 50, 55]: “display an organizational chart showing the employee's position in the company's hierarchy”), user interface being configured to output data representing one of multiple entities, relationships of the one of the multiple entities with other ones of the multiple entities (Munzer:  Fig. 7, [50]: “The team view 388 shows an organizational chart of employees having a 
upon receiving, from a user, an actuation of the interface element on the user interface outputting the organization chart (Munzer:  [46]:  user clicks button to display an organizational chart), 
querying the organization chart to determine an email address of the related entity of the one of the multiple entities (Munzer:  [46, 50, 55]: “display an organizational chart showing the employee's position in the company's hierarchy”); 
causing the computing device to launch an email client and initiate a draft email in the email client (Munzer:  [46, 55]: compose and send an email message – requires an email client); and 
Although implied, Munzer does not specifically teach, surfacing the email address of the related entity as a suggestion on the email client.
Fox teaches, surfacing the email address of the related entity as a suggestion on the email client (Fox: [37-38, 40, 45]: surface email address of entity; [14, 45]: trigger can be “clicking on or accessing a contact name in an address directory”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Munzer and Fox because the systems are in the field of identifying email addresses from user intention. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the email client to surface email addresses stored in a central repository such as 

Regarding claim 18, Munzer and Fox teach the invention as claimed in claim 17 above and further teach, further comprising: receiving, from the user, a selection of the suggestion; and in response to receiving the selection, inserting the email address of the suggestion into the address field of the draft email in the email client (Fox: [40]: insert selected email address).

Regarding claim 19, Munzer and Fox teach the invention as claimed in claim 17 above and further teach, wherein: the related entity is a report, manager, co-worker, or support staff of the one of the entities; and the method further includes receiving, from the user, an actuation of the interface element indicating the user's intention to send the draft email to the report, manager, co-worker, or support staff of the one of the entities (Munzer:  [46, 50, 55]: select from an organizational chart to send email to manager, co-worker etc.).

Regarding claim 20, Munzer and Fox teach the invention as claimed in claim 17 above and further teach, wherein: the related entity is a friend, follower, or subscriber of the one of the entities; and the method further includes receiving, from the user, an actuation of the interface element indicating the user's intention to send the draft email to the friend, follower, or subscriber of the one of the entities (Fox: [38, 45, 47]: send email to friend).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176